.    c




                       THE:ITORNEP                          GENERAL
                                      OFTEXAS
                                      AUSTIN      H.TEXAR
   WILL      WILSON
*-L-roRNEY     GIENERAX.

                                               Ausust   19, 1959

        HonorableHomer Garrison,Jr., Director
        Texas Departmentof PublicSafety
        Box 4087, l’iorth Austin Station
        Austin, Texas
                                                            opinionHO. ~~-690

                                                            Re: Whether appropriatedfuude
                                                                may be used for the purpose
                                                                of subscribingto water sex-
                                                                vice from the City of San
                                                                Angelo to serve property
                                                                occupiedby the Department
                                                                of Public Safety as a radio
        Dear Mr. Darrieon:                                      Station.

                You have requestedour opinionconcerning"whetherappropriated
        funda may be used for the purposeof eubecrlblngto water servicefrcm the
        City of San Angelo to serve propertyoccupiedby the Departmentae a radio
        stationby virtue of an easementfrom Tcm Green County."

                On April 1, 1948, the~Comk%aionere'Court of Tom Green County
        deeded to the State of Texas certainpropertyfor the uee and benefitof the
        Departmentof Public Safety,to have and to hold such property80 long a8 a
        radio tranmitter stationwoe maintainedand operatedupon such premises.
        You state that the water from the well at the radio stationIs now unfit
        for hman coneumption,requiringthe Departmentof Public Safety to obtain
        water servicefrom the City of San Angelo to serve the propertymentioned
        above.

                 In   Attorney   General'8OpinionNo. W-585 (1959),it vm held:

                       "The constructionand maintenanceof these vare-
                 houses, eeeentialas they are to the efficientand economic
                 operationof a State Eigbmy System,need not and should
                 not be oonalderedae isolatedfrom the streetsof a city
                 upon which they are located,nor did the LegislatureIntend
                 that they shouldbe. Free use of the streetupon which a
                 warehoueeie locatedand the right of egressand ingrase
HonorableHmner Garrison,Jr., page 2 (w-690)



       therefromis necesearyto the operationand maintenanceof
       a warehouse. A well paved streetadjacentto the varehouee
       ie deeirablefor the convenienceof the High- Department
       and its employeesoperatingand using the warehouse. It
       is, therefore,quite reaeonableto cay that the pro rata
       cost of paving the streetadjacentto a varehoueeovned and
       operatedby the State HighwayDepartmentshould be borne by
       the Department. . . .*

        Section 1 of SenateBill 38, Aots of the 55th Legislature,
                                                                First
Called Seesion,1957,Chapter 34, page 99, provides:

             "In additionto the authoritynov providedby law,
       the Texas Departmentof Public Safetymay expendpublic funds
       for the purpoeeeof paying ealariea,seasonalor contingent
       help, travel,transportation, automobilemaintenanceand
       repairs,maintenanceand repairsof aircraft,gas, oil,
       tires, bond premium, officeand equiment rentals,storage,
       repair-a,forage,duplicatingsupplies,printing,telephone,
       telegraph,postage,stationery,clothingand furnishings,
       express,freiat, drayage,utilities,servicematerials,
       office supplies,booka, druga,medical,hospitaland laboratory
       expenee,and funeralexpensewhen death reeulte in line of duty,
       neceesaryexpensesfor trainingand for operatinglaw enforce-
       ment trainingschools,miscellaneousoperatingexpenses,pur-
       chase of equiment, gune, automobiles,aircraft,land and con-
       structioncosts,and any and all necessaryequipment,services
       and euppliesfor the enforcementof all laws under the super-
       vision of the Departmentof Public Safety."

        Section2 authorizesthe Texas Departmentof Public Safety to expend
moneys appropriatedby the GeneralAppropriationAct of 1957 for the purposes
set out in Section1.

        Under the facts submittedby you, the obtainingof necessarywater
to serve the radio stationoperatedby the Departmentof Public Safety is
a necessaryexpenseof the Department,and the Legislaturehas specifically
authorizedthe Departmentof PublicSafety to expand publicfunds for the
purposeof paying utilities. You are, therefore,advisedthat appropriated
funds may be used for the purpoeeof securingwater servicefrcanthe City of
San Angelo to serve propertyoccupiedby the Departmentof Public Safety a8
a radio station.
HonorableHmer Garrison,Jr., p%ge 3 (WW-690)




            Appropriatedfunds to the Departieutof Public
            Safety may be wed for the purpoeeof securing
            water servicefrom the City of San Angelo
            to wrve propertyoccupiedby the Departmentof
            Pub110 Safetya8 a radio station.


                                     Yours very truly,

                                      WILL WIISON
                                      AttorneyGeneralof Texas




                                       Aaslstant
JR:mfg:me

APPRCVEDZ

OPIIVIORcmTrm
Gee. P. Blackburn,Chairman

WallaceFlufrock
J. Milton Richardson
Wm. R. Hemphlll
Paul W. Floyd, Jr.

REKEUEDFCRTRRAXTCRREYGENERAL
BY: W. V. Geppert